Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/603,450 filed 10/07/2019, and information disclosure statement, IDS, filed 10/07/2019, 06/02/2020 and 02/04/2021.This application is a 371 of PCT/KR2018/011710 filed 10/02/2018. 
Claims Amendment
The status of the claims stand as follows:
Currently amended 		1, 4-6, 9, 12
Original 			2-3, 7-8, 10-11, 13
3.3	New 				14
Claims 1-14 are currently pending in this application. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean Patent Application KR10-2017-0129129 filed 10/10/2017. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 10/07/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3,  6, 12, 13, 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. PG Publication 2010/0159289; presented in the IDS filed 10/07/2019)
Regarding Claim 1 Kim discloses a cylindrical battery cell 100 (Kim Fig. 2, paragraph 0009), comprising a first electrode terminal 130a, 130b and a second electrode terminal 140 having different polarities (Kim Fig. 3, 6, paragraph 0046, 9951); an electrode assembly 111 in which a positive electrode 111a, a negative electrode 111b and a separator 111c interposed between the positive electrode and the negative electrode are wound (Kim Fig. 4, paragraph 0037); a battery case 112 configured to include the electrode assembly therein in a state of being impregnated with an electrolytic solution (Kim Fig. 4, paragraph 0038) ; a cap assembly 113 mounted to an open top end of the battery case 112 (Kim Fig. 4); and positive temperature coefficient device 120, 220 (Kim Fig. 2, 7, paragraph 0043, 0061) considered equivalent to a connection cap; including a cap housing 150 loaded on the battery case 112, 340, and the cap assembly 113 and having an insulating material 114 (Kim Fig. 2, 7, paragraph 0066), and a first connection plate 230a and a 140 (Kim Fig. 7) placed on the cap housing and electrically connected to the first electrode terminal and the second electrode terminal, respectively.
Regarding Claim 2 and 3 Kim discloses the cap housing 113 has an accommodation portion 220 formed at a top surface thereof to be recessed downward so that the first connection plate and the second connection plate are accommodated in a first and second loading portion and a partition between them (Kim Fig. 7) 

    PNG
    media_image1.png
    311
    895
    media_image1.png
    Greyscale

Kim Fig. 7
Regarding Claim 6 Kim discloses a top case 150 comprising cover plate 151 coupled and fixed to the cap housing (Kim Fig. 3, paragraph 0055). 
Regarding Claim 12 and 13 Kim discloses at least two cylindrical cells connected to each other in parallel (Kim paragraph 0070) considered equivalent to the battery module, and can be connected to an external load (Kim paragraph 0045) considered equivalent to the electronic device. 
Regarding Claim 14 Kim discloses the cylindrical can services as a negative terminal (Kim paragraph 0038) and the terminal cap 113d is the positive terminal (Kim paragraph 0039), and both terminals are on outer circumference and central portion (Kim Fig. 2). 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2010/0159289); also presented in the IDS filed 10/07/2019) in view of Cheon et al. (U.S. PG Publication 2006/0093904) 

The discussion of Kim as applied to Claim 1 and 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 4 Kim discloses a cap housing 113 (Kim Fig. 4, paragraph 0036) having an outer circumference and the electrode terminal 113d formed at an outer circumference of the cap housing is exposed to the outside (Kim Fig. 4, paragraph 0039). Kim, however, is silent  about the 32a is exposed to the outside (Cheon Fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Kim by the teaching of Cheon to have the cap assembly a central exposing portion to expose the terminal to the outside for an easy connection with an external load or a connection to a similar battery cell for building a battery module for producing higher electrical power. According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

    PNG
    media_image2.png
    362
    311
    media_image2.png
    Greyscale

Cheon Fig. 1

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2010/0159289); also presented in the IDS filed 10/07/2019) in view of Cheon et al. (U.S. PG Publication 2006/0093904) and further in view of Wood et al. (U.S. PG Publication 2009/0111015)  

The discussion of Kim and Cheon as applied to Claim 1, 2 and 4 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 5 Kim discloses the first connection plate and second connection plate are connected to the electrode terminal by a coupler means by resistance welding (Kim paragraph 0049). Kim, however, is silent about a bus bar welding portion connected to one end of the electrode terminal. Wood discloses plurality of cylindrical batteries (Wood Fig. 2, paragraph 0010, 0059) and the battery cells 20 are electrically coupled by bus bars  64 (Wood Fig. 2, paragraph 0060) and the bus bar is coupled to the terminal of the cell by welding (Wood paragraph 0060). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cells of Kim as modified by Cheon by the teaching of Wood and made the battery cells connected by bus bar, and made a bus bar welding portion connected to one of the terminals to facilitate such a connection for a durable and reliable connection of the bus bar to the electrode terminals. According to the MPERP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
 
Claim 7, 10, 11 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2010/0159289) in view of Shibuya et al. (U.S. PG Publication 2009/0022206) 

The discussion of Kim applied to Claim 1, 3, 6 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 7 Kim is silent about the cap housing has a guide protrusion and the fixing cover has a fixing hole. Shibuya disclose a battery module structure formed by connecting single cell together (Shibuya paragraph 0009). Shibuya discloses that circular protrusions 53 which are formed on an outer circumference of the batteries 31 is engaged with circular grooves 54 formed in an inner circumference of the holder, the batteries are positioned in a desired specific position (Shibuya Fig. 4, 5, paragraph 0096). It is therefore recognized in the art that the engagement of protrusion and grooves are used as fixing means of elements of batteries. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used similar guide protrusions in the cap housing and corresponding fixing holes in the fixing cover of the battery of Kim to hold both elements in position. According to the MPEP such a modification is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 D). 
Regarding Claim 10 Shibuya discloses that circular protrusions 53 which are formed on an outer circumference of the batteries 31 is engaged with circular grooves 54
Claim 10 recites intended use limitation, “…to guide arrangement of a plurality of a plurality of cylindrical battery cells.  According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. (MPEP 2111.02.).
Regarding Claim 11 Shibuya discloses the battery cells outer surface including the cap housing has an outer protruding flat ridge and rectangular structure (Shibuya Fig 13). 
Claim 11 recite the intended use limitation “to guide arrangement of the plurality of cylindrical battery cells”.  According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. (MPEP 2111.02.).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2010/0159289); also presented in the IDS filed 10/07/2019) in view of Guen (U.S. PG Publication 2015/0072186) and Lee et al. (U.S. PG Publication 2016/0260997)

The discussion of Kim applied to Claim 1, 3, 6 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 8 Kim is silent about the fixing cover include an outer circumferential welding groove so the electrode welding portion is exposed to the outside, and a central welding hole so that the an electrode terminal welding portion is expose to the outside. 
Lee discloses a rechargeable battery including an electrode assembly, a case and cover coupled to the case (Lee paragraph 0010), the cover may include a welding groove into which a side end of the case is inserted and the cover welded to the case (Lee paragraph 0017). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fixing cover of the Kim by the teaching of Lee and formed an outer circumference welding groove on the cover so that the electrode terminal is open to the outside for facilitating welding as taught by Lee (Lee paragraph 0017).  Such a modification is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 C).
Guen discloses a rechargeable battery (Guen Abstract, paragraph 0016)  such as a cylindrical battery (Guen paragraph 0028) and teaches the connection of current collecting member 42 to an electrode terminal 26 inserted in a welding hole 42b (Guen  Fig. 3, paragraph 0040). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fixing cover of Kim by the teaching of Guen and made a welding hole on it so as to facilitate welding the electrode terminal to the a connection plate. Such a modification is Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 C).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2010/0159289); also presented in the IDS filed 10/07/2019) in view of Guen (U.S. PG Publication 2012/0094171)

The discussion of Kim applied to Claim 1, 3, 6 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9 Kim is silent about a hooking protrusion towards a center of the cap housing formed at the accommodation portion. 
Regarding Claim 9 a secondary battery including an electrode assembly; a case housing the electrode assembly; a current collecting terminal electrically connected to the electrode assembly; a cap plate capping the case to seal the electrode assembly, the case, and the current collecting terminal; an insulation member interposed between the current collecting terminal and the cap plate (Guen paragraph 0007). The insulation member has a hooking protrusion on a top end (Guen paragraph 0011), which is close contact with the cap plate (Guen paragraph 0013) to prevent the dislodged from position. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the accommodation portion by a similar hooking protrusion as taught by Guen to prevent the cover from dislodging or moving from the accommodation portion.  
Claim 9 recites intended use limitation, “to prevent the fixing cover from deviating from the accommodation portion. According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722